DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 12/23/2019.
           
Claims 1, 3-8, 10-15, and 17-20 are currently pending.  Claims 2, 9, and 16 have been cancelled. Claims 1, 8, and 15 are independent Claims. 

Information Disclosure Statement


2.        The Applicant’s Information Disclosure Statements filed (12/23/2019 and 04/13/2021) have been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 12/23/2019 are accepted by the examiner.








Examiner’s Amendment 

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Bednarz (Reg. No. 62,168) on 11/10/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. 	(Currently Amended)  A system comprising:
a memory; and
at least one processor to execute instructions stored by the memory to:
receive input data, determine a list of nodes in a network from the input data, and determine a list of links between the list of nodes in the network from the input data;
set a level equal to zero, select a node from the list of nodes in the network to be a start node of a network tree and insert the start node in a current line of the network tree, and increment the level by one;

based on the level of the network tree, for each link in the list of links between the nodes in the network having the at least one node, perform one of insert the link in a new line below the current line in the network tree when the at least one node is a left node in the link and insert the link in a new line above the current line in the network tree when the at least one node is a right node in the link, and remove the link from the list of links to add to the network tree;
based on the level of the network tree, when the left node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, check each link in the list of links between the nodes in the network having the left node at a next level of the network tree;
based on the level of the network tree, when the right node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, check each link in the list of links between the nodes in the network having the right node at a next level of the network tree;  
increment the level of the network tree; and
after adding each link in the list of links between nodes in the network tree, display the network tree in a graphical user interface. 



3.	(Original)  The system of claim 1, the at least one processor further to receive a selection of a user interface element of a line in the network tree and display information associated with the line in the network tree.

4.	(Original)  The system of claim 1, the at least one processor further to instantiate a data structure to represent the network tree comprising the list of nodes in the network tree, each node having at least one property, the list of links between the list of nodes in the network tree, each link having at least one property, and at least one property associated with the network tree.

5.	(Original)  The system of claim 1, the at least one processor further to display a user interface element that indicates that there are viewable details associated with a line in the network tree, receive a selection of the user interface element, and display the viewable details associated with the line in the network tree.

6.	(Original)  The system of claim 5, the at least one processor further to display a user interface element that expands a subset of the network tree when the user interface element is selected. 



8. 	(Currently Amended)  A method comprising:
receiving, by at least one processor, input data, determining a list of nodes in a network from the input data, and determining a list of links between the list of nodes in the network from the input data;
setting, by the at least one processor, a level equal to zero, selecting a node from the list of nodes in the network to be a start node of a network tree and inserting the start node in a current line of the network tree, and incrementing the level by one;
based on the level of the network tree, checking, by the at least one processor, each link in the list of links between the nodes in the network having at least one node at the level of the network tree;
based on the level of the network tree, for each link in the list of links between the nodes in the network having the at least one node, performing, by the at least one processor, one of inserting the link in a new line below the current line in the network tree when the at least one node is a left node in the link and inserting the link in a new line above the current line in the network tree when the at least one node is a right node in the link, and removing the link from the list of links to add to the network tree; 
based on the level of the network tree, when the left node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking, by the at least one processor, each link in the list of links between the nodes in the network having the left node at a next level of the network tree; 
based on the level of the network tree, when the right node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking, by the at least one processor, each link in the list of links between the nodes in the network having the right node at a next level of the network tree;  
incrementing, by the at least one processor, the level of the network tree; and
after adding each link in the list of links between nodes in the network tree, displaying, by the at least one processor, the network tree in a graphical user interface. 

9.	(Canceled)  

10.	(Original)  The method of claim 8, further comprising receiving a selection of a user interface element of a line in the network tree and displaying information associated with the line in the network tree.

11.	(Original)  The method of claim 8, further comprising instantiating a data structure to represent the network tree comprising the list of nodes in the network tree, each node having at least one property, the list of links between the list of nodes in the network tree, each link having at least one property, and at least one property associated with the network tree.

12.	(Original)  The method of claim 8, further comprising displaying a user interface element that indicates that there are viewable details associated with a line in the network tree, receiving a selection of the user interface element, and displaying the viewable details associated with the line in the network tree.

13.	(Original)  The method of claim 12, further comprising displaying a user interface element that expands a subset of the network tree when the user interface element is selected. 

14.	(Original)  The method of claim 12, further comprising displaying a user interface element that contracts a subset of the network tree when the user interface element is selected. 

15. 	(Currently Amended)  A non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising:
receiving input data, determining a list of nodes in a network from the input data, and determining a list of links between the list of nodes in the network from the input data;
setting a level equal to zero, selecting a node from the list of nodes in the network to be a start node of a network tree and inserting the start node in a current line of the network tree, and incrementing the level by one;

based on the level of the network tree, for each link in the list of links between the nodes in the network having the at least one node, performing one of inserting the link in a new line below the current line in the network tree when the at least one node is a left node in the link and inserting the link in a new line above the current line in the network tree when the at least one node is a right node in the link, and removing the link from the list of links to add to the network tree; 
based on the level of the network tree, when the left node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking each link in the list of links between the nodes in the network having the left node at a next level of the network tree; 
based on the level of the network tree, when the right node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking each link in the list of links between the nodes in the network having the right node at a next level of the network tree;  
incrementing the level of the network tree; and
after adding each link in the list of links between nodes in the network tree, displaying the network tree in a graphical user interface. 

16.	(Canceled)  



18.	(Original)  The non-transitory computer-readable storage medium of claim 15, the operations further comprising instantiating a data structure to represent the network tree comprising the list of nodes in the network tree, each node having at least one property, the list of links between the list of nodes in the network tree, each link having at least one property, and at least one property associated with the network tree.

19.	(Original)  The non-transitory computer-readable storage medium of claim 15, the operations further comprising displaying a user interface element that indicates that there are viewable details associated with a line in the network tree, receiving a selection of the user interface element, and displaying the viewable details associated with the line in the network tree.

20.	(Original)  The non-transitory computer-readable storage medium of claim 19, the operations further comprising one of displaying a user interface element that expands a subset of the network tree when the user interface element is selected and displaying a user interface element that contracts a subset of the network tree when the user interface element is selected.  


Reasons for Allowance
s  1, 3-8,10-15, and 17-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15: 
“setting, by the at least one processor, a level equal to zero, selecting a node from the list of nodes in the network to be a start node of a network tree and inserting the start node in a current line of the network tree, and incrementing the level by one;
based on the level of the network tree, checking, by the at least one processor, each link in the list of links between the nodes in the network having at least one node at the level of the network tree;
based on the level of the network tree, for each link in the list of links between the nodes in the network having the at least one node, performing, by the at least one processor, one of inserting the link in a new line below the current line in the network tree when the at least one node is a left node in the link and inserting the link in a new line above the current line in the network tree when the at least one node is a right node in the link, and removing the link from the list of links to add to the network tree; 
based on the level of the network tree, when the left node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking, by the at least one processor, each link in the list of links between the nodes in the network having the left node at a next level of the network tree; 
based on the level of the network tree, when the right node of the link is a node that has not been checked for each link in the list of links between the nodes in the network having the at least one node, checking, by the at least one processor, each link in the list of links between the nodes in the network having the right node at a next level of the network tree;  
incrementing, by the at least one processor, the level of the network tree; and
after adding each link in the list of links between nodes in the network tree, displaying, by the at least one processor, the network tree in a graphical user interface,” 
when taken in the context of the claims as a whole, was not uncovered in the prior art
teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176